Citation Nr: 0706069	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-20 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that, at its most limited, the veteran's 
hearing, as documented by the December 2004 VA examination, 
showed pure tone thresholds in four frequencies from 1000 to 
4000 Hertz which averaged 48 decibels in the veteran's 
service-connected right ear, with a speech recognition of 88 
percent, corresponding to Level II hearing.  Pure tone 
thresholds averaged 58 decibels in the veteran's service-
connected left ear, with speech recognition of 92 percent, 
corresponding to Level II hearing.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, the initial VCAA notice was provided to 
the veteran in July 2003, in conjunction with his claim for 
service connection for bilateral hearing loss.  That claim 
was granted in October 2003, and the veteran appealed the 
disability rating assigned.  Then, in a March 2006 letter, 
the RO informed the veteran of its duty to assist him in 
substantiating his increased-rating claim under the VCAA, and 
the effect of this duty upon his claim.  Moreover, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the veteran was 
provided with notice regarding potential downstream issues, 
such as disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Moreover, the April 2004 
SOC, and the February 2005, May 2005, January 2006, and May 
2006 SSOCs were issued, each of which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
her claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  
The Rating Schedule establishes eleven different auditory 
acuity levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code (DC) 6100 (2006).

The Board observes that summary information accompanying 
recent regulatory changes to the rating criteria for 
evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2000 Hz.  The evidence of 
record indicates that the veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern 
of hearing impairment.

In September 2002, the veteran underwent VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
35
80
LEFT
10
20
25
55
95

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.

The average pure tone threshold in the veteran's right ear 
was 40 decibels, and the average pure tone threshold in the 
veteran's left ear was 49 decibels.  Combining these averages 
with the results of the speech recognition test based on 
Table VI, found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level I, and his 
left ear hearing acuity is at Level I, corresponding to a 
noncompensable (zero percent) disability evaluation based on 
Table VII, found at 38 C.F.R. § 4.85.  Therefore, the results 
of the September 2002 VA examination do not provide a basis 
for an increased rating.

In May 2004, the veteran underwent VA audiological 
examination in conjunction with his request for hearing aids.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
85
LEFT
20
20
35
65
85

It is not clear that the VA audiologist used the Maryland CNC 
Word Test in completing the veteran's examination.  However, 
affording the veteran the benefit of the doubt, the Board 
will evaluate these scores nonetheless.

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear.

The average pure tone threshold in the veteran's right ear 
was 52 decibels, and the average pure tone threshold in the 
veteran's left ear was 52 decibels.  Combining these averages 
with the results of the speech recognition test based on 
Table VI, found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level II, and his 
left ear hearing acuity is at Level I, corresponding to the 
noncompensable (zero percent) disability evaluation based on 
Table VII, found at 38 C.F.R. § 4.85.  Therefore, the results 
of the May 2004 VA outpatient record do not provide a basis 
for an increased rating.

In December 2004, the veteran again underwent VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
85
LEFT
25
30
35
70
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.

The average pure tone threshold in the veteran's right ear 
was 48 decibels, and the average pure tone threshold in the 
veteran's left ear was 58 decibels.  Combining these averages 
with the results of the speech recognition test based on 
Table VI, found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level II, and his 
left ear hearing acuity is at Level II, corresponding to the 
noncompensable (zero percent) disability evaluation based on 
Table VII, found at 38 C.F.R. § 4.85.  Therefore, the results 
of the December 2004 VA examination do not provide a basis 
for an increased rating.

Finally, in August 2005, the veteran underwent VA examination 
again.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
55
85
LEFT
20
35
35
65
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The average pure tone threshold in the veteran's right ear 
was 55 decibels, and the average pure tone threshold in the 
veteran's left ear was 59 decibels.  Combining these averages 
with the results of the speech recognition test based on 
Table VI, found at 38 C.F.R. § 4.85, reflects that the 
veteran's right ear hearing acuity is at Level I, and his 
left ear hearing acuity is at Level II, corresponding to the 
noncompensable (zero percent) disability evaluation based on 
Table VII, found at 38 C.F.R. § 4.85.  Therefore, the results 
of the August 2005 VA examination do not provide a basis for 
an increased rating.



These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
evaluation, and no more.  In order to be assigned a 10 
percent disability rating, the veteran would need Level III 
hearing in one ear and Level IV in the other ear, or Level V 
in one ear and Level II in the other ear.  None of the 
audiological examination findings reflects that level of 
disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's statement that 
he has been prescribed hearing aids, but no specific 
compensation is provided based upon such condition; it is 
impairment of earning capacity that is paramount, and hearing 
aid technology is taken into consideration in the 
examinations.  Here, the objective evidence is at the crux of 
the matter, and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time since the filing of the veteran's 
claim for service connection in February 2002 has his 
bilateral hearing loss been more disabling than as currently 
rated under this decision.

Further, the Board has carefully reviewed the entire record 
in this matter, and does not find the evidence to be so 
evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of an increased rating 
for the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


